Title: To George Washington from Bryan Fairfax, 2 December 1772
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
Decemr the 2d 1772

When I parted with You on Pohic You did not seem inclinable to take my Land there, and I have therefore been bargaining with Mr Henderson about it as I owe a debt to the Store in Alexandria: But as I did not know but what You might come to some Terms with Mr Mercer and in that case choose to purchase mine, I chose to wait till your return before I shewed the Land to Mr Henderson, that if you thought proper you might have the preference; for I think myself under many obligations to you. Mrs Fairfax has been unable to travel so that I could not get the Deed acknowledg’d on her part before Witnesses going to the Genl Court. But would not the Relinquishment of Dower before the Justices be sufficient? I hope to hear that Mrs Washington &

Family have returned in good Health. I am Dr sir Yr most obedt Servt

Bryan Fairfax

